Tliis was a petition filed by D. D. Richardson in the mortgage foreclosure case of Pioneer Sayings & Loan Company against Artie H. and Q. W. 0. Lomb, in the city court of Birmingham, Alabama, after a decree of foreclosure, at which the Pioneer Company had become the purchaser, asking the court to make no order touching the possession of the land until petitioner’s rights could be determined by law. On final hearing, the city court dismissed the petition, and from the decree of dismissal the appeal is taken. Decree affirmed.
Opinion
Per C uni am.